UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________________

JEFFREY C.,

                                     Plaintiff,

                      v.                                                   6:18-CV-505
                                                                            (FJS/DJS)
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
________________________________________________

APPEARANCES                                          OF COUNSEL

OFFICE OF PETER W. ANTONOWICZ                        PETER W. ANTONOWICZ, ESQ.
148 West Dominick Street
Rome, New York 13440
Attorneys for Plaintiff

SOCIAL SECURITY ADMINISTRATION                       SERGEI ADEN, ESQ.
OFFICE OF REGIONAL GENERAL
COUNSEL - REGION II
26 Federal Plaza - Room 3904
New York, New York 10278
Attorneys for Defendant

SCULLIN, Senior Judge

                           MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

       Pending before the Court are Plaintiff's objections to Magistrate Judge Stewart's May 22,

2019 Report-Recommendation and Order. See Dkt. No. 15. In his Report-Recommendation,

Magistrate Judge Stewart addressed Plaintiff's arguments that the ALJ (1) had failed to apply the

treating physician rule properly, (2) had improperly given weight to the opinions of a consultative

examiner and a medical expert because they had not treated Plaintiff, (3) should have given Nurse

Practitioner Mary van Lieshout's opinion more weight, (4) should not have obtained an expert
opinion in this case, and (5) should have considered whether the record supported a finding of

disability as of a later onset date, such as the date that treatment began. See generally Dkt. No. 15,

Report-Recommendation and Order. After thoroughly addressing Plaintiff's arguments, Magistrate

Judge Stewart recommended that the Court (1) deny Plaintiff's motion for judgment on the

pleadings, (2) grant Defendant's motion for judgment on the pleadings, and (3) affirm the ALJ's

decision.

       Plaintiff filed objections to Magistrate Judge Stewart's recommendations. See Dkt. No. 15.

In his objections, Plaintiff argues that Magistrate Judge Stewart mischaracterized his arguments

regarding the weight the ALJ should have accorded to Nurse Practitioner Mary van Lieshout's

opinion. See generally id.



                                          II. DISCUSSION

A.     Standard of review

       When a court reviews a magistrate judge's recommendations, its review is de novo as to

those recommendations to which a party objects, see Pizzaro v. Bartlett, 766 F. Supp. 815, 817

(S.D.N.Y. 1991), and for clear error or manifest injustice as to those recommendations to which a

party does not object or makes only conclusory or general objections, see Linares v. Mahunik, No.

9:05-CV-625, 2009 WL 3165660, *10 (N.D.N.Y. July 16, 2009) (citation and footnote omitted);

McAllan v. Von Essen, 517 F. Supp. 2d 672, 679 (S.D.N.Y. 2007). After conducting its review,

"the Court may 'accept, reject, or modify, in whole or in part, the . . . recommendations made by the

magistrate judge.'" Linares, 2009 WL 3165660, at *10 (quoting 28 U.S.C. § 636(b)(1)(C)).




                                                  -2-
B.     The weight afforded the opinion of Nurse Practitioner Mary van Lieshout

       Magistrate Judge Stewart noted that the Plaintiff had argued that "the ALJ should have

given Nurse Practitioner Mary van Lieshout's opinion more weight, because she is the director of

the psychiatric clinic, has a long history of treating Plaintiff, and because the amended regulations

provide that nurse practitioners are acceptable medical sources for claims filed after March 27,

2017." See Dkt. No. 14 at 12 (citing Pl.'s Mem. of Law at p. 15). Magistrate Judge Stewart rejected

this argument because Plaintiff had filed his claim in 2015 and, thus, it was not controlled by the

changes to the regulations that Plaintiff cited. See id. Thus, Magistrate Judge Stewart concluded

that Nurse Practitioner van Lieshout was not an acceptable medical sources for purposes of the

ALJ's analysis. See id. (citations omitted).

       Magistrate Judge Stewart further explained that it was within the ALJ's discretion to

determine what weight to give Nurse Practitioner van Lieshout's opinion. See id. at 13. Magistrate

Judge Stewart noted that "[t]he ALJ explained that he gave her opinion 'little weight' because the

opinion was not consistent with the clinical findings of record, it was not consistent with the

consultative examination, it was not consistent with some of Plaintiff's statements, and because she

does not have the professional expertise of the medical expert to whom the ALJ gave more weight."

See id. (citing Tr. at p. 17). Therefore, Magistrate Judge Stewart concluded that "[t]he ALJ

sufficiently explained his basis for providing Ms. van Lieshout's opinion little weight . . . [and

t]aken together, the ALJ's evaluation of the medical opinions was consistent with the law and

supports his decision." See id.

       Plaintiff objects to Magistrate Judge Stewart's findings and recommendation regarding the

ALJ's weighing of Nurse Practitioner van Lieshout's opinion. See Dkt. No. 15. First, Plaintiff


                                                  -3-
contends that Magistrate Judge Stewart mischaracterized his arguments. See id. at 1. Specifically,

Plaintiff asserts that his argument was not that the ALJ should have treated Nurse Practitioner van

Lieshout as an acceptable medical source; rather, his argument was that "Nurse Practitioner Mary

van Lieshout's opinion was entitled to greater weight under the provisions of SSR 06-03 and 20

CFR § 404.1527(f)(1) rather than the provisions of 20 CFR § 404.1520c." See id.

       Plaintiff further argues that "[o]nly the finding [of] the severity of an impairment must be

supported by evidence from an acceptable medical source. Opinion evidence regarding limitations

caused by a severe impairment(s) is not limited to acceptable medical sources, nor is there any

reference to 'acceptable medical sources' in either section that deals with the weighing of opinion

evidence (20 CFR 404.1527 or 20 CFR 1520c)." See id. at 2.

       In addition, Plaintiff takes issue with the ALJ's statement that Nurse Practitioner van

Lieshout did "'not have the professional expertise of the medical expert[.]'" See id. Plaintiff notes,

however, that she is the Clinical Director of the mental health clinic. See id. Moreover, Plaintiff

argues that he "never asserted that the Nurse Practitioner's opinions should be accorded controlling

weight . . . [b]ut there is are [sic] many levels of weight to be accorded to opinion evidence between

'controlling weight' and the 'little weight' that the ALJ accorded to her opinions." See id.

       Moreover, Plaintiff argues that the ALJ should have weighed Nurse Practitioner van

Lieshout's "evidence . . . in conjunction with that of the treating psychiatrist, Dr. Giaccio." See id.

Plaintiff contends that "[t]he ALJ remained silent regarding the professional expertise of the

treating psychiatrist. Instead, the ALJ noted the short treating history with Dr. Giaccio. . . . The

ALJ never allowed for the longer treating history of the Nurse Practitioner/Clinical Director in

weighing her opinions, nor did the ALJ consider her opinions as adding weight to the opinion of Dr.


                                                   -4-
Giaccio." See id. at 2-3.

       In sum, Plaintiff asserts that he "did not request that the Nurse Practitioner's opinions

receive the same deference as those of a treating physician. . . .[He] requested that the Nurse

Practitioner's opinions be accorded more than 'little' weight and that the non-treating Medical

Expert be given less than the 'great' weight that the ALJ accorded." See id. at 3.

       As Magistrate Judge Stewart noted, the ALJ provided substantial reasons for why he gave

little weight to the opinions of Dr. Giaccio and Nurse Practitioner van Lieshout. With regard to

Nurse Practitioner van Lieshout, the Director of the Mental Health Clinic where Plaintiff was

treated, the ALJ explained his reasoning as follows:

               I give the opinion of Mary van Lieshout, RN, little weight (Exhibit
               14F). She opined the claimant has marked limitations in almost every
               single area of functioning (Exhibit 14F). She also noted he would be
               off-task more than fifty percent of the workday (Exhibit 14F).
               Interestingly, she noted no use of alcohol and drugs, despite the
               claimant's own admission that he smokes marijuana regularly (Exhibit
               14F, p. 2). This opinion is not consistent with the clinical findings of
               record. It is not consistent with the consultative examination, which
               was generally unremarkable. It is not consistent with other records
               that describe a normal mood and affect (Exhibit 17F, p.2). It is
               certainly not consistent with the claimant's statement denying
               depression, anxiety and other psychiatric symptoms (Exhibit 3F, p.
               18). Furthermore, nurse van Lieshout does not have the professional
               expertise of the medical expert, whose opinion is discussed above.
               Accordingly, I give this opinion little weight.

See Dkt. No. 9 at 17.1

        With regard to Dr. Giaccio, Plaintiff's treating psychiatrist, the ALJ explained his reasoning
as follows:

               I give the opinion of Richard Giaccio, M.D., little weight (Exhibit


        1
         With regard to Dkt. No. 9, the reference to page numbers is to the Bate stamp number
located in the lower right hand corner of each page.

                                                  -5-
                 18F). He also found marked or extreme limitations in nearly every
                 area of functioning (Exhibit 18F). He also stated the claimant would
                 be off-task for at least fifty percent of the workday (Exhibit 18F, p.3).
                 While Dr. Giaccio does have professional expertise, he has a much
                 shorter treatment history with the claimant (Exhibit 18F, p.5). This
                 opinion is not consistent with the clinical findings of record. It is not
                 consistent with the consultative examination, which was generally
                 unremarkable. It is not not [sic] consistent with the claimant's
                 statement denying depression, anxiety and other psychiatric
                 symptoms (Exhibit 3F, p.18). Since this opinion is not consistent
                 with the clinical findings of record, or most of the opinion evidence of
                 record, I give it little weight.

See id.

          Despite Plaintiff's arguments to the contrary, the ALJ thoroughly explained why he did not

give controlling weight to the opinion of Dr. Giaccio and, instead, gave his opinion little weight.

Furthermore, the ALJ reviewed all of the appropriate factors in determining how much weight to

give Dr. Graccio's opinion, i.e., "(1) the frequency, length, nature and extent of treatment, (2) the

amount of medical evidence supporting the opinion, (3) the consistency of the opinion with the

remaining medical evidence and (4) whether the physician is a specialist." Selian v. Astrue, 708

F.3d 409, 418 (2d Cir. 2013). Finally, the ALJ stated the reasons for his decision not to accord

controlling weight to Dr. Giaccio's opinion, with references to the record.

          With regard to Nurse Practitioner van Lieshout, Plaintiff argues in his objections that he

only "requested that the Nurse Practitioner's opinions be accorded more than 'little' weight and that

the non-treating Medical Expert be given less than the 'great' weight that the ALJ accorded." See

Dkt. No. 15 at 3. Furthermore, Plaintiff "asserted that the Nurse Practitioner's opinions be

considered as lending additional weight to the consistent opinions offered by Dr. Giaccio." See id.

Once again, despite Plaintiff's assertion to the contrary, the record demonstrates that the ALJ

reviewed all of the appropriate factors and stated his reasons for his decision to accord Nurse

                                                    -6-
Practitioner van Lieshout's opinions little weight.

       Accordingly, for the above-stated reasons, the Court concludes that the ALJ properly

assessed the opinions of Dr. Giaccio and Nurse Practitioner van Lieshout and adequately explained

his reasoning for according those opinions the weight that he did. Moreover, based upon its de

novo review of the record, the Court concludes that there was substantial evidence in the record to

support the ALJ's decision regarding the opinions of all of the experts and to support his decision

that Plaintiff was not disabled.



                                         III. CONCLUSION

       Having reviewed the entire file in this matter, the parties' submissions and the applicable

law, and for the above-stated reasons, the Court hereby

       ORDERS that Magistrate Judge Stewart's May 22, 2019 Report-Recommendation and

Order is ACCEPTED in its entirety for the reasons stated therein and in this Memorandum-

Decision and Order; and the Court further

       ORDERS that Plaintiff's motion for judgment on the pleadings, see Dkt. No. 12, is

DENIED; and the Court further

       ORDERS that Defendant's motion for judgment on the pleadings, see Dkt. No. 13, is

GRANTED; and the Court further




                                                  -7-
        ORDERS that the Clerk of the Court shall enter judgment in favor of Defendant and close

this case.


IT IS SO ORDERED.


Date:   June 14, 2019
        Syracuse, New York




                                               -8-
